COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        BTEC New Albany LLC, ReNew Albany Holdings, LLC,
                            and Richard Woryk v. BTEC Turbines LP

Appellate case number:      01-19-00819-CV

Trial court case number:    2018-57828

Trial court:                125th District Court of Harris County

       Appellants, BTEC Albany LLC, ReNew Albany Holdings, LLC, and Richard
Woryk, have filed an opposed motion to extend their briefing deadline in this accelerated
appeal by 12 days to December 23, 2019. Appellee, BTEC Turbines LP, filed a response
in opposition. Appellants’ explanation for the requested extension is reasonable. See TEX.
R. APP. P. 10.5(b). Accordingly, we grant appellants’ motion. Appellants’ brief is due on
or before December 23, 2019. Appellee’s brief remains due on January 21, 2020.

       No further extensions will be granted absent extraordinary circumstances.

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually        Acting for the Court


Date: __December 17, 2019___